Citation Nr: 0115728	
Decision Date: 06/07/01    Archive Date: 06/13/01

DOCKET NO.  00-21 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for pneumonia.

2.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1942 to 
September 1945.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision in which 
the RO denied service connection for hearing loss and 
pneumonia.  The veteran filed a notice of disagreement in 
August 2000 and a statement of the case (SOC) was issued in 
August 2000.  The veteran submitted a substantive appeal in 
October 2000, with no hearing requested.


FINDINGS OF FACT

1.  The evidence of record does not demonstrate current 
diagnoses of pneumonia or hearing loss.

2.  The evidence of record does not demonstrate current 
symptomatology of pneumonia or hearing loss.


CONCLUSIONS OF LAW

1.  The veteran does not have residuals of pneumonia which 
were incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110 (West 1991 and Supp. 2000), Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. § 3.303 (2000).

2.  The veteran does not have chronic hearing loss which was 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991 and Supp. 2000), Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§  3.303, 3.385 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran contends that he currently suffers hearing loss 
and pneumonia as a result of his military service.  A review 
of the claims folder indicates that in 1947, he filed a claim 
for several disabilities, none of which are currently on 
appeal.

In his May 1999 application for compensation and pension for 
the disabilities at issue, the veteran reported that he was 
treated for pneumonia in service, while stationed in England.  
He left blank the space provided for the names and addresses 
of physicians from whom he sought treatment for the 
conditions postservice.  He also left blank the space 
provided for the names of lay persons who had knowledge of 
any facts about the conditions for which he was seeking 
service connection.  

In his August 2000 notice of disagreement, the veteran stated 
that he was "in the process of obtaining medical evidence 
which will show the validity of [his] claim[s]."  Upon 
substantive appeal in October 2000, the veteran indicated 
that he was hospitalized while on active duty and diagnosed 
with "strep throat" and later, pneumonia.  The veteran 
further indicated that he was "deaf" since serving as a 
combat artilleryman.  

In response to the RO's request for the veteran's service 
medical records, the National Personnel Records Center (NPRC) 
indicated that some of the veteran's service medical records 
may have been destroyed in the 1973 fire at the NPRC in St. 
Louis, Missouri.  Service medical records associated with the 
claims folder include the veteran's hospitalization records, 
and entrance and separation physical examination reports.

The veteran's entrance examination reflected hearing within 
normal limits and no pulmonary disorder.  Service medical 
records also include a comprehensive list of the veteran's 
hospital admissions and discharges, received by the RO in 
October 1947.  The list indicates the veteran was 
hospitalized in September 1942 for pharyngitis and a common 
cold where he remained for three days.  Clinical notes 
attached to the list further diagnose a common cold, and that 
two days after arrival at the hospital, the veteran indicated 
that he felt well.  The veteran's condition was listed as 
"fit for duty" upon hospital discharge.  Consistent with 
the aforementioned evidence, hospital admission records from 
the Surgeon General, Department of the Army, reveal that the 
veteran was hospitalized in September 1942 while stationed in 
England.  The Surgeon General's report indicated that the 
veteran was diagnosed with acute rhinitis and was 
hospitalized for three days.

During his September 1945 separation examination, a "15/15" 
whisper test result was reported.  Accordingly, his hearing 
at separation was considered "normal."  No otolaryngological 
disorder was noted.  The separation examination contained no 
report of pneumonia or any other pulmonary disorder.

There is no medical evidence of record regarding any ailment 
after 1945.  There is no medical evidence of record regarding 
pneumonia or hearing loss.

In August 1999, the RO wrote the veteran asking him for any 
service medical records in his possession and the names of 
any private or VA facilities from whom he received treatment 
for the disabilities at issue.  In addition, the RO wrote the 
veteran in February 2000 informing him that all of the 
service medical records had not been located.  Additional 
information was requested so that a further search could be 
conducted.  He was again asked for copies of any service 
medical records in his possession.  In addition, he was 
advised that if he had any other evidence which would support 
his claim, this evidence should be forwarded to the RO.  
Examples given were letters written or photographs taken 
during service, pharmacy prescription records, etc.  No 
competent evidence establishing a current disability and no 
post service evidence of continuity of symptomatology was 
received.

By letter dated in June 2000, the RO informed the veteran of 
the denial of his claim, noting that he did not submit any 
evidence requested by the RO.


II.  Analysis

In order to establish service connection for a disability, 
there must be objective evidence that establishes that an 
injury or disease either began in or was aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2000), 38 C.F.R. § 3.303(a) (2000).  Such a determination 
requires a finding of a current disability that is related to 
service.  Watson v. Brown, 4 Vet. App. 309, 310 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  For VA 
purposes, defective hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000 or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000 or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC test are less than 94 percent.  
38 C.F.R. § 3.385. 

Following a complete review of the claims folder, the Board 
finds that service connection for a pneumonia and hearing 
loss is not warranted as the evidence of record demonstrates 
no evidence of the presence or current diagnoses of either 
disorder.  While the veteran has maintained that he currently 
suffers pneumonia and hearing loss linked to service, there 
is no medical evidence to support this assertion.  As a lay 
person, the veteran is generally not competent to give a 
medical opinion concerning a current medical diagnosis of 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
Furthermore, the veteran has not indicated current, 
persistent symptoms of either disorder.  See Falzone v. 
Brown, 8 Vet. App. 398, 403 (1995) (lay persons are competent 
to testify to the symptoms of observable conditions).  The 
veteran made no statement as to symptomatology of pneumonia, 
and provided only an unqualified medical conclusion when he 
indicated he was "deaf."

As a final matter, the Board observes the RO has not been 
afforded an opportunity to consider the claims under the 
Veterans Claims Assistance Act of 2000, and thereby determine 
whether additional notification or development action is 
required.  During the pendency of this appeal, the Veterans 
Claims Assistance Act of 2000 has eliminated from 38 U.S.C.A. 
§ 5107(a) the necessity of submitting a well-grounded claim 
to trigger VA's duty to assist (thus superseding the decision 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which held that the VA cannot 
assist in the development of a claim that is not well 
grounded) and redefined the duty to assist the veteran 
regarding his claim.  The Veterans Claims Assistance Act of 
2000 provides that the veteran must be notified of any 
information, including medical or lay evidence, necessary to 
substantiate his claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 
(2000) (to be codified as amended at 38 U.S.C. § 5102).  
Furthermore, in pertinent part, reasonable efforts must be 
made to obtain records (including private records) that the 
veteran sufficiently identifies, and a medical examinations 
must be provided when the evidence of record contains 
insufficient evidence upon which to base a decision.  
Veterans Claims Assistance Act of 2000, 114 Stat. at 2097-98.

Regarding the applicability of the new law, the Board notes 
that further development is not warranted in this case.  By 
virtue of the SOC issued during the pendency of the appeal, 
the veteran and his representative were provided notice of 
the information, medical evidence, or lay evidence necessary 
to substantiate his claims.  Prior to the issuance of the 
SOC, the veteran was asked for medical or lay evidence to 
support his claim, and he was been notified that the denial 
of his claim was based on his failure to supply this 
evidence.  In addition, the veteran and his representative 
did not indicate any additional records that would be 
pertinent to the present claims.  Although the veteran 
generally pointed to medical evidence that would "show the 
validity of [his] claim[s]," this was not adequate 
identification with which to pursue further development, and 
the veteran has not furnished this evidence as requested by 
the RO.  As to whether an examination is a necessary 
developmental measure in this case, the Board finds that an 
examination is not warranted.  The Veterans Claims Assistance 
Act specifically states that an examination is deemed 
"necessary" only if the record includes competent evidence 
that the veteran has a current disability or persistent or 
recurrent symptoms of disability.  Therefore, no further 
assistance to the veteran or additional development is 
warranted.  See generally Veterans Claims Assistance Act of 
2000, 114 Stat. at 2096.


ORDER

Service connection for pneumonia is denied.

Service connection for hearing loss is denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

